                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


  JORDAN SEIFFERT, ON BEHALF                             CV-18-70-GF-BMM
  OF HIMSELF AND ALL OTHERS
  SIMILARLY SITUATED,
                                                                ORDER
                   Plaintiffs,

        vs.

  QWEST CORPORATION D/B/A/
  CENTURYLINK QC AND
  CENTURYLINK
  COMMUNICATIONS, LLC,

                   Defendants.



       Plaintiff Jordan Seiffert, on behalf of himself, and all others similarly

situated, brings a collective action against Defendant Quest Corporation d/b/a/

CenturyLink QC and Defendant CenturyLink Communications, LLC (collectively

“CenturyLink” or “Defendants”). Defendants move to dismiss out-of-state

Plaintiffs and putative Plaintiffs, or, in the alternative, transfer the case to the

Western District of Louisiana where CenturyLink is headquartered. (Doc. 31.)

Plaintiff Seiffert opposes the motion. (Doc. 36.)




                                             1
                                    DISCUSSION

   I.      This Court Possesses Personal Jurisdiction Over CenturyLink with
           Respect to the Claims of Non-Montana Opt-In Plaintiffs.

        CenturyLink first alleges that the Court lacks personal jurisdiction over the

out-of-state Opt-in Plaintiffs’ claims. (Doc. 31 at 11.) The Court must determine

whether its exercise of personal jurisdiction would comport with (1) Montana’s

long-arm statute, and (2) constitutional due process requirements. Mattel, Inc. v.

Greiner and Hausser GmbH, 354 F.3d 857, 863 (9th Cir. 2003).

        Personal jurisdiction exists if a corporation maintains certain minimum

contacts with the forum state such that maintenance of the suit does not offend

“traditional notions of fair play and substantial justice.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 918-19 (2011). Personal jurisdiction

exists either generally or specifically. Montana’s long-arm statute “permit[s] the

exercise of personal jurisdiction over nonresident defendants to the maximum

extent permitted by federal due process.” King v. Am. Family Mut. Ins. Co., 632

F.3d 570, 578 (9th Cir. 2011); Mont. R. Civ. P. 4(b)(1). The Court thus applies the

same analysis of its jurisdiction under Montana law and federal due process

requirements.

        Specific personal jurisdiction exists under federal law if the following

elements are met: (1) the non-resident defendant purposefully directs his activities,

or performs some act that purposefully avails the defendant of the forum’s

                                           2
privileges; (2) the claim arises out of, or relates to, the defendant’s forum-related

activities; and (3) the exercise of jurisdiction comports with fair play and

substantial justice (i.e. is reasonable). King v. American Family Mut. Ins. Co., 632

F.3d 570, 579 (9th Cir. 2011) (citing Brayton Purcell LLP v. Recordon &

Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010)).

       Plaintiff Seiffert meets all three elements required for the Court to exercise

specific personal jurisdiction over CenturyLink. CenturyLink purposefully directed

its business activities to Montana via the internet and other media. Seiffert’s claim

arises out of CenturyLink’s alleged conduct in Montana, where the employment

relationship between CenturyLink and him existed. And third, the Court’s exercise

of personal jurisdiction over CenturyLink for the allegations against it in Montana

proves reasonable in light of the fact that it has offices, conducts business, and can

be found in this District, and the causes of action arise, in part, in this District.

       Defendants rely on Bristol-Myers Squibb Co. v. Superior Court of Cal., San

Francisco Cnty., 137 S.Ct. 1773 (2017), to assert that the Court lacks specific

personal jurisdiction over the out-of-state Plaintiffs. A group of plaintiffs brought a

mass tort action against Bristol-Myers Squibb in California state court in which

they alleged state law claims. Id. at 1779. The plaintiffs included 86 people who

resided in California, and 592 people who resided in 33 other states. Id. The United

States Supreme Court determined that the California state court lacked personal


                                             3
jurisdiction over the state claims brought by the out-of-state plaintiffs as no

connection existed between the forum in California and the claims. Id. at 1782-83.

      Plaintiffs premised the California state-based tort claims upon alleged

injuries from a drug manufactured by Bristol-Meyers Squibb. Id. at 1281. The out-

of-state plaintiffs were not prescribed the drug in California, did not purchase the

drug in California, did not ingest the drug in California, and did not suffer injuries

in California. Id. The mere fact that out-of-state plaintiffs suffered the same

injuries as the California resident plaintiffs did not extend the state court’s exercise

of specific personal jurisdiction to the out-of-state plaintiffs’ claims. Id. The

complaint lacked a connection between the forum and the specific claims at issue.

Id. The Supreme Court noted, however, that its decision in Bristol-Meyers did not

usurp “settled principles” of personal jurisdiction. Id. at 1283. The Supreme Court

“[left] open the question whether the Fifth Amendment imposes the same

restrictions on the exercise of personal jurisdiction by a federal court.” Id. at 1784.

      Defendants assert, similar to Bristol-Myers, that no connection exists

between the out-of-state Plaintiffs and Montana. Defendants point out that each

out-of-state Plaintiff resided and worked outside of Montana. (Doc. 31 at 18.)

Bristol-Myers addressed personal jurisdiction in the context of state law claims.

The putative out-of-state plaintiffs did not live in California, did not work in

California, and did not suffer their injuries in California. Bristol-Myers, 137 S.Ct.


                                            4
at 1779. Each putative out-of-state plaintiff suffered their injury in the state in

which they resided. Id.

      Defendants ask the Court to extend Bristol-Meyers’s reasoning to a putative

FLSA collective action. Unlike the claims at issue in Bristol-Meyers, however, the

FLSA claims before the Court arise from a federal statute designed to address

employment practices nationwide. See 29 U.S.C. §§ 202, 207(a). The FLSA

collective action provision allows employees to bring claims on behalf of

themselves and other employees “similarly situated.” 29 U.S.C. § 216(b). The

FLSA does not limit claims to in-state plaintiffs. 29 U.S.C. § 216(b). An analysis

of a district court’s exercise of personal jurisdiction in the context of an FLSA

claim proves more germane to the Court’s decision.

      The district court in Swamy v. Title Source, Inc., 2017 WL 5196780 (N.D.

Cal. Nov. 10, 2017), recently examined the scope of personal jurisdiction in FLSA

collective actions. Swamy involved the named plaintiff, an appraiser employed by

defendant, who allegedly had been misclassified as an exempt employee and not

paid overtime wages. Id. at *1. The named plaintiff brought a putative collective

action under the FLSA. Id.

      The named plaintiff sought conditional certification of his FLSA collective

action on behalf of all “staff appraisers” that he alleged similarly had been

misclassified as exempt from overtime pay. Id. The claim defined the class as “all


                                            5
staff appraisers that worked for defendant at any time from three years prior to the

date the Court authorizes notice to the present.” Id. Defendants opposed

conditional certification of the class on the basis that the district court lacked

jurisdiction over non-California residents. Id. Defendants asked the district court to

extend the reasoning of Bristol-Meyers to the FLSA collective action. Id.

       The district court recognized that “Bristol-Myers does not apply to divest

courts of personal jurisdiction in FLSA collective actions.” Swamy, at *2. FLSA

collective actions constitute “federal claims created by Congress specifically to

address employment practices nationwide.” Id. The district court further noted that

“Congress created a mechanism for employees to bring their claims on behalf of

other employees who are ‘similarly situated”’ Id.

      This Court agrees with the reasoning in Swamy that the Supreme Court in

Bristol-Myers did not intend to restrict a federal district court’s personal

jurisdiction in FLSA collective actions authorized by Congress. Swamy, at *2.

Further, the issues presented appear nearly identical to those at issue in Swamy.

Seiffert, a former employee of CenturyLink, alleges that he improperly had been

classified as an exempt employee and thereby denied overtime to which he would

have been entitled. (Doc. 1 at 2-3.)

      The collective class allegedly injured by CenturyLink that Seiffert seeks to

certify consists of “all persons who are or have been employed by CenturyLink as


                                            6
‘Engineer Is” and/or “Engineer IIs . . . whom CenturyLink classified as “exempt”

from FLSA overtime requirements[.]” Id. at 3. CenturyLink alleges that these

employees lack any connection to Montana. CenturyLink urges the Court to extend

the reasoning in Bristol-Meyers to Seiffert’s FLSA collective action. The district

court’s analysis in Swamy proves more applicable here. Bristol-Meyers does not

divest the Court’s personal jurisdiction over Seiffert’s “similarly situated” class

under the FLSA, regardless of where the Opt-in Plaintiffs may have suffered the

alleged injury. Nothing in the plain language of the FLSA limits its application to

in-state plaintiffs’ claims. 29 U.S.C. § 216(b).

      CenturyLink further argues that Campbell v. City of Los Angeles, 903 F.3d

1090 (9th Cir. 2018), stands for the proposition that a party must demonstrate that

a district court possesses personal jurisdiction as to each opt-in member of a

collective action. The Ninth Circuit analyzed whether a pair of collective actions

brought by officers of the Los Angeles Police Department should be decertified on

the ground that the officers within each action were not “similarly situated”

pursuant to 29 U.S.C. § 216(b).

      The Ninth Circuit clarified the distinction between an FLSA collective

action and class action brought under Fed R. Civ. P. 23. Each plaintiff who opts in

to a collective action under the FLSA becomes an equal party to the lawsuit.

Campbell, 903 F.3d at 1104 (citing Halle v. W. Penn Allegheny Health Sys. Inc.,


                                           7
842 F.3d 215, 225 (3d Cir. 2016)). An action for an opt-in plaintiff is deemed

“commenced” when the plaintiff files its opt-in form with the district court.

Campbell, 903 F.3d at 1104 (citing 29 U.S.C. § 256). This form of collective

action under the FLSA differs from a Rule 23 class action. The named plaintiff

under Rule 23 litigates the class members’ interests on behalf of the class

members. Campbell, 903 F.3d at 1105.

      CenturyLink insists that the Ninth Circuit’s reasoning in Campbell extends

to the issue of personal jurisdiction in FLSA collective actions. Campbell

addressed the issue of decertification. This decision regarding decertification

occurs after opt-in plaintiffs have filed their forms with the district court. Id. at

1101. Seiffert’s collective action has not yet reached the notice phase of litigation.

      The issue of whether a district court possesses personal jurisdiction cannot

be premised upon the residence of each opt-in plaintiff. No FLSA collective action

case ever could reach the certification issue if the district court had to evaluate

whether it possessed personal jurisdiction over each new opt-in plaintiff. The

residences of the opt-in plaintiffs lack relevance to the issue of specific

jurisdiction. See AM Tr. v. UBS AG, 78 F.Supp.3d 977, 968 (N.D. Cal. 2015),

aff’d, 681 Fed. App’x 587 (9th Cir. 2017) (determining that the claims of the

named parties to the lawsuit constituted the only relevant consideration for

purposes of determining personal jurisdiction).


                                            8
         The original plaintiff in a collective action under the FLSA dictates a district

court’s analysis of specific jurisdiction. Id. The district court in Senne v. Kansas

City Royals Baseball Corp., 105 F.Supp.3d 981, 1022 (N.D. Cal. 2015), reached a

similar conclusion with regard to a collective action involving minor league

baseball players who worked and resided throughout the country. The Court has

determined that specific jurisdiction exists over Plaintiff Seiffert’s claim. Campbell

does not compel a different conclusion with regard to the Court’s exercise of

personal jurisdiction. Defendants do not contend that the Court lacks the power to

exercise specific jurisdiction over Seiffert’s claim.

         The Court possesses personal jurisdiction over Seiffert, the sole named

plaintiff in this FLSA collective action. This proper exercise of personal

jurisdiction over Seiffert proves sufficient at this stage of the case to satisfy the

personal jurisdiction requirement for an FLSA collective action. The Supreme

Court’s analysis in Bristol-Myers did not intend to restrict the Court’s exercise of

personal jurisdiction in FLSA collective action cases. Bristol-Myers, 137 S.Ct. at

1782-83; Swamy, at *2.

   II.      CenturyLink is Not Entitled to Move This Case to Louisiana.

         “For the convenience of the parties and witnesses, in the interest of justice,

a district court may transfer any civil action to any other district or division where

it might have been brought or to any district or division to which all parties have


                                             9
consented.” 28 U.S.C. § 1404(a). Defendants argue that the Court should transfer

the case to the Western District of Louisiana. CenturyLink maintains its

headquarters in Louisiana and a district court in Louisiana could exercise its

general jurisdiction over CenturyLink. (Doc. 31 at 20.)

      The moving party bears the burden of proof to show why the forum should

be changed. Anderson v. Thompson, 634 F.Supp. 1201, 1204 (D. Mont. 1986). A

court should deny the motion to transfer where the transfer only would shift the

inconvenience from the defendant to the plaintiff. Id. The Court previously

analyzed five factors pursuant to a similar transfer request made by CenturyLink in

Grady v. CenturyLink, CV-15-85-BLG-BMM (Doc. 36-1.). These factors included:

(1) plaintiffs’ choice of forum; (2) the location where relevant agreements were

negotiated and executed; (3) access to proof; (4) convenience of witnesses and

availability of compulsory process; and (5) relevant contacts. Id. at 3-8.

      The Court in Grady deferred to the Plaintiffs’ choice of forum in light of

both parties’ significant contacts. Id. at 4. The Court determined the location of

relevant agreements and access to proof elements to be neutral. Id. at 4-5. The

convenience of witnesses and availability of compulsory process element weighed

slightly in favor of transfer because some witnesses live outside the potential

forums. Id. Finally, the relevant contacts element weighed against transfer. Both

plaintiffs in Grady lived and worked in Montana during the relevant time period


                                          10
and CenturyLink conducted business in Montana, where the cause of action arose.

Id. at 7-8.

       Defendants seek to distinguish the facts of this case from Grady to sway the

factors in favor of transfer (Doc. 31 at 13.) Defendants allege that, unlike Grady,

Seiffert’s choice of forum should be afforded little weight now that he lives outside

Montana. Id. Defendants argue that Seiffert’s move outside Montana distinguishes

the case from Grady, where one of the named plaintiffs continued to reside in

Montana when the plaintiffs brought the action.

       Courts generally grant great weight to a plaintiff’s choice of forum. Lou v.

Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). A plaintiff’s choice of forum should

be given less weight, however, when an individual represents a class under Rule

23. Id. The court should consider the extent of both parties’ contacts to decide the

weight to be assigned to the plaintiff’s choice of forum. Id. The court should afford

only “minimal consideration” to the plaintiff’s choice of forum when no operative

facts occurred within the forum and the forum possesses no interest in the parties

or subject matter. Id. As noted by the Ninth Circuit in Campbell, however, a Rule

23 class action differs from the FLSA collective action filed by Seiffert. Campbell,

904 F.3d at 1105.

       The same reasoning and conclusion apply to the facts of this case as in

Grady. Identical to the plaintiffs in Grady, Seiffert lived and worked in Montana


                                          11
during the time when the alleged misconduct by CenturyLink occurred.

CenturyLink employed Seiffert in Montana. Seiffert alleges that he suffered

damages caused by CenturyLink in Montana. The operative facts occurred within

Montana. The Court defers to Seiffert’s choice of forum.

      Defendants next argue that Louisiana represents the more convenient forum.

(Doc. 31 at 23.) Defendants point out that neither Seiffert, nor any opt-in Plaintiff,

currently reside in Montana. Montana would be convenient for no party. Id. at 25.

Further, Defendants argue that nonparty witness convenience favors transfer. Id.

Finally, Defendants argue that Louisiana would be a more convenient and less

expensive forum for CenturyLink. Id.

      The reasoning in Grady applies here. Most of the major witnesses in Grady

would have consisted of the parties themselves or the employees of CenturyLink.

Some of the witnesses in Grady lived outside any of the potential forums. The

district court in Senne faced a similar issue. The district court examined an FLSA

collective action brought by current and former minor league baseball players who

asserted that they had been paid illegally low wages. Senne, 105 F.Supp.3d at 991.

      Approximately 188 minor league teams operated throughout the United

States. Defendants asked the district court to transfer the action to the Middle

District of Florida, where 23 minor league teams were based. Id. at 1045-1046.

Defendants argued that the Middle District of Florida contained the greatest


                                          12
concentration of minor league teams and employees. Id. at 1046. Defendants

pointed out that the training occurred in Florida and that most players had signed

contracts in Florida. Id.

      The district court recognized that parties and witnesses resided throughout

the country. These parties and witnesses would be required to travel regardless of

where the trial took place. The transfer of the action would “simply shift the

inconvenience from some parties and witnesses to others.” Id. at 1060. This factor

weighed against transfer and the district court declined to transfer the case. Id.

        The transfer of this action outside Montana similarly would “shift the

inconvenience from some parties and witnesses to others.” Id. As in Grady, nearly

all Plaintiffs reside outside Montana and Louisiana. The main witnesses likely will

consist of the parties themselves and CenturyLink employees. The majority of

potential employee witnesses live outside both Montana and Louisiana. Defendants

argue that a federal court in Louisiana would possess greater subpoena power

under Rule 45 than this Court. This factor weighs only slightly in favor of transfer

as it did in Grady.

      Finally, Defendants argue that Seiffert lacks any contacts with the forum

because Seiffert no longer lives or works in Montana. Defendants point out that no

named plaintiff now resides in Montana and only 25 opt-in Plaintiffs reside in

Montana. (Doc. 31 at 25.) Seiffert both lived and worked in Montana during the


                                          13
relevant time period. CenturyLink continues to conduct business in Montana. The

cause of action arose from that conduct in Montana. This factor weighs against

transfer.

                                  CONCLUSION

       Having considered the motion to dismiss, and the factors pertinent to the

motion to transfer the present action to the Western District of Louisiana, the Court

has determined that the factors weigh against transfer.

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss opt-

in Plaintiffs, or in the Alternative, Transfer Venue (Doc. 30) is DENIED.



DATED this 14th of December, 2018.




                                         14
